FILED
                            NOT FOR PUBLICATION                                JAN 25 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARYO SAMIR WAHBA METRY,                         No. 08-70758

              Petitioner,                        Agency No. A095-630-135

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 10, 2013**
                               Pasadena, California

Before: REINHARDT, WARDLAW, and PAEZ, Circuit Judges.

       Maryo Samir Wahba Metry, a native and citizen of Egypt, petitions for

review of the Board of Immigration Appeals’ (“BIA”) affirmance of the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Immigration Judge’s (“IJ”) denial of his application for withholding of removal.1

We have jurisdiction under 8 U.S.C. § 1252, and we grant the petition and remand.

      The BIA affirmed the IJ’s finding that Metry did not suffer past persecution.

Substantial evidence does not support that finding. We conclude that, when

combined with his experiences at school and the death threats received by his

family, Metry’s close proximity to multiple religiously motivated murders, which

resulted in his extended hospitalization due to a nervous breakdown, compels a

finding of past persecution. Mashiri v. Ashcroft, 383 F.3d 1112, 1120 (9th Cir.

2004) (“Persecution may be emotional or psychological, as well as physical.”);

Cordon-Garcia v. INS, 204 F.3d 985, 991 (9th Cir. 2000) (“threats of violence and

death are enough” to establish persecution); Duarte de Guinac v. INS, 179 F.3d

1156, 1163 (9th Cir. 1999) (petitioner’s “physical and mental abuse . . . compels

the conclusion that he was a victim of persecution.”). Metry’s youthful age at the




      1
        At Metry’s merits hearing, he withdrew his asylum application because it
was untimely. Therefore, Metry’s application for asylum is not at issue in this
appellate proceeding. In light of the changed circumstances in Egypt, he may
qualify for an exception to the one-year filing requirement. See 8 C.F.R. § 208.4.
That is an issue, however, that he must pursue before the agency. Metry also
sought protection under the Convention Against Torture (“CAT”), but he does not
challenge the denial of CAT relief in his opening brief. Thus, we deem the issue
waived and do not address it. Martinez-Serrano v. INS, 94 F.3d 1256, 1259–60
(9th Cir. 1996).

                                         2
time of these events further confirms our determination that the BIA erred.2

Hernandez-Ortiz, 496 F.3d 1042, 1046 (9th Cir. 2007); see also Mendoza-Pablo v.

Holder, 667 F.3d 1308, 1314–15 (9th Cir. 2012).

      We note that the BIA found the relevant events here occurred “on account”

of Metry’s religion. Indeed, having accepted Metry’s testimony as true, the BIA

specifically referenced his statements that “he was persecuted by members of

Islamic groups on account of his Christian religion” and that he was mistreated at

school “because of his religion.” Likewise, Metry’s credible testimony established

government involvement. Metry testified that he attended a government-run

school and that Egyptian law enforcement officials allowed a raid and assault at his

religious club to continue because they were afraid of the perpetrators. See Ochoa

v. Gonzales, 406 F.3d 1166, 1170 (9th Cir. 2005) (holding that government

involvement exists where the government is unwilling or unable to control

persecutors).

      Because the BIA found no past persecution, it did not address whether the

government rebutted the presumption that Metry has a well-founded fear of future

persecution. INS v. Ventura, 537 U.S. 12, 16–18 (2002) (per curiam); see also 8



      2
        All of these incidents occurred when Metry was between seven and nine
years old.

                                         3
C.F.R. § 208.16(b)(1)(i). We therefore remand to the BIA so that the agency may

address that issue in the first instance.

PETITION GRANTED AND REMANDED.




                                            4